Exhibit 10.10

ASPEN TECHNOLOGY, INC.

Restricted Stock Unit Agreement - G
Granted Under 2005 Stock Incentive Plan

1.   Grant of Award.

This Agreement evidences the grant by Aspen Technology, a Delaware corporation
(the “Company”) on ___________, 200  (the “Grant Date”) to ____________  (the
“Participant”) of ________ restricted stock units of the Company (individually,
an “RSU” and collectively, the “RSUs”) on the terms provided herein and in the
Company’s 2005 Stock Incentive Plan (the “Plan”). Each RSU represents the right
to receive one share of the common stock, $0.10 par value per share, of the
Company (“Common Stock”) as provided in this Agreement. The shares of Common
Stock that are issuable upon vesting of the RSUs are referred to in this
Agreement as “Shares.”

2.   Vesting; Forfeiture.

(a)    This award shall not begin to vest unless the Company is profitable for
its fiscal year ending on June 30, 2007; if the Company is not profitable for
such period, this award shall be null and void. This award shall vest as to 25%
of the original number of RSUs on the date upon which the earnings for such
fiscal year are announced (the “First Vesting Date”) and as to an additional
6.25% of the original number of RSUs on the 20th business day of each fiscal
quarter thereafter until this award is fully vested on the third anniversary of
the First Vesting Date (the “Final Vesting Date”).

(b)   Except as otherwise provided in the Plan, by the Board of Directors or
pursuant to agreement between the Company and the Participant, if the
Participant’s employment with the Company terminates for any reason, any portion
of this award that is not vested as of the date of such termination shall be
forfeited. For purposes of this Agreement, employment with the Company shall
include employment with a parent or subsidiary of the Company.

3.   Distribution of Shares.

(a)    The Company will distribute to the Participant (or to the Participant’s
estate in the event that his or her death occurs after a vesting date but before
distribution of the corresponding Shares), as soon as administratively
practicable after each vesting date (each such date of distribution hereinafter
referred to as a “Settlement Date”), all of the vested Shares of Common Stock
represented by RSUs that vested before the Settlement Date; provided, that if
the Participant shall have made a Deferral Election offered by the Company, such
distribution and Settlement Date shall occur in accordance with such Deferral
Election. If a Settlement Date occurs during a period during which the
Participant may not trade in securities of the Company because the Company’s
insider trading policy imposes a trading blackout on the Participant, then the
Settlement Date shall be delayed until such trading blackout has ended.

(b)   The Company shall not be obligated to issue to the Participant the Shares
upon the vesting of any RSU (or otherwise) unless the issuance and delivery of
such Shares shall comply with all relevant provisions of law and other legal
requirements including, without limitation, any applicable federal or state
securities laws and the requirements of any stock exchange upon which shares of
Common Stock may then be listed.

2


--------------------------------------------------------------------------------


 

4.   Restrictions on Transfer.

The Participant shall not sell, assign, transfer, pledge, hypothecate or
otherwise dispose of, by operation of law or otherwise (collectively “transfer”)
any RSUs, or any interest therein, except by will or the laws of descent and
distribution.

5.   Dividend and Other Shareholder Rights.

Except as set forth in the Plan, neither the Participant nor any person claiming
under or through the Participant shall be, or have any rights or privileges of,
a stockholder of the Company in respect of the Shares issuable pursuant to the
RSUs granted hereunder until the Shares have been delivered to the Participant.

6.   Provisions of the Plan; Reorganization Event; Change in Control Event.

This Agreement is subject to the provisions of the Plan, a copy of which is
furnished to the Participant with this Agreement.

7.   Withholding Taxes; Section 83(b) Election.

(a)    No Shares will be delivered pursuant to the vesting of an RSU unless and
until the Participant pays to the Company, or makes provision satisfactory to
the Company for payment of, any federal, state or local withholding taxes
required by law to be withheld in respect of this option. To satisfy any such
tax obligation, the Company shall (unless otherwise instructed by the
Participant) deduct and retain from the Shares to be distributed upon the
Settlement Date such number of Shares as is equal in value to the Company’s
minimum statutory withholding obligations with respect to the income recognized
by the Participant upon the lapse of the forfeiture provisions (based on minimum
statutory withholding rates for federal and state tax purposes, including
payroll taxes, that are applicable to such income), and pay the required amounts
to the relevant taxing authorities.

(b)   The Participant acknowledges that no election under Section 83(b) of the
Internal Revenue Code of 1986 may be filed with respect to this award.

8.   Miscellaneous.

(a)   No Rights to Employment.   The Participant acknowledges and agrees that
the vesting of the RSUs pursuant to Section 2 hereof is earned only by the
achievement by the Company of the results set forth in Section 2(a) above and
continuing service thereafter as an employee at the will of the Company (not
through the act of being hired). The Participant further acknowledges and agrees
that the transactions contemplated hereunder and the vesting schedule set forth
herein do not constitute an express or implied promise of continued engagement
as an employee or consultant for the vesting period, for any period, or at all.

(b)   Severability.   The invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, and each other provision of this Agreement shall be
severable and enforceable to the extent permitted by law.

(c)   Waiver.   Any provision for the benefit of the Company contained in this
Agreement may be waived, either generally or in any particular instance, by the
Board of Directors of the Company.

(d)   Binding   Effect.   This Agreement shall be binding upon and inure to the
benefit of the Company and the Participant and their respective heirs,
executors, administrators, legal representatives, successors and assigns,
subject to the restrictions on transfer set forth in Section 4 of this
Agreement.

(e)   Notice.   All notices required or permitted hereunder shall be in writing
and deemed effectively given upon personal delivery or five days after deposit
in the United States Post Office, by registered or certified mail, postage
prepaid, addressed to the other party hereto at the address shown


--------------------------------------------------------------------------------


beneath his or its respective signature to this Agreement, or at such other
address or addresses as either party shall designate to the other in accordance
with this Section 8(e).

(f)   Pronouns.   Whenever the context may require, any pronouns used in this
Agreement shall include the corresponding masculine, feminine or neuter forms,
and the singular form of nouns and pronouns shall include the plural, and
vice versa.

(g)   Entire Agreement.   This Agreement and the Plan constitute the entire
agreement between the parties, and supersedes all prior agreements and
understandings, relating to the subject matter of this Agreement.

(h)   Amendment.   This Agreement may be amended or modified only by a written
instrument executed by both the Company and the Participant.

(i)   Governing Law.   This Agreement shall be construed, interpreted and
enforced in accordance with the internal laws of the State of Delaware, USA
without regard to any applicable conflicts of laws.

(j)   Participant’s Acknowledgments.   The Participant acknowledges that he or
she: (i) has read this Agreement; (ii) understands the terms and consequences of
this Agreement; and (iii) is fully aware of the legal and binding effect of this
Agreement.

(k)   Unfunded Rights.   The right of the Participant to receive Common Stock
pursuant to this Agreement is an unfunded and unsecured obligation of the
Company. The Participant shall have no rights under this Agreement other than
those of an unsecured general creditor of the Company.

(l)   Section 409A.   Payments under this Agreement are intended to be exempt
from, or comply with, the provisions of Section 409A of the Internal Revenue
Code of 1986 (“Section 409A”) and this Agreement shall be administered and
construed accordingly. If any payment, compensation or other benefit provided to
the Executive in connection with his employment termination is determined, in
whole or in part, to constitute “nonqualified deferred compensation” within the
meaning of Section 409A and the Executive is a specified employee as defined in
Section 409A(2)(B)(i), no part of such payments shall be paid before the day
that is six (6) months plus one (1) day after the date of termination (the “New
Payment Date”). The aggregate of any payments that otherwise would have been
paid to the Executive during the period between the date of termination and the
New Payment Date shall be paid to the Executive in a lump sum on such New
Payment Date.  

By accepting this grant online, I hereby acknowledge receipt and agree to the
terms of this Restricted Stock Unit issued to me under the 2005 Stock Incentive
Plan.

ASPEN TECHNOLOGY, INC.

 

By:

 

 

 

Title:

 


--------------------------------------------------------------------------------